In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), entered March 7, 1988, which granted the plaintiffs’ motion for discovery and inspection of the premises where the accident occurred and permitted the drilling of a hole in connection therewith provided the plaintiffs assumed responsibility for restoring the structure.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in granting permission to the plaintiffs’ engineer to drill a small hole in the defendant’s premises (see, Castro v Alden Leeds, Inc., 116 AD2d 549; Di Piano v Yamaha Motor Corp., 106 AD2d 367). The plaintiffs made a sufficient showing that due to alteration of the premises, their engineer needed to drill the hole in order to take an accurate measurement of the height of the ramp from which the infant plaintiff fell. Thompson, J. P., Kunzeman, Fiber, Spatt and Balletta, JJ., concur.